Kussell, C. J., and Atkinson, J.,
dissenting. Except as expressed in the note by the judge as quoted in the first division of the majority opinion, the judge approved all the grounds of the motion for a new trial, without qualification. The sixth and seventh grounds of the motion for a new trial relate to failure to instruct on the law of justifiable homicide, and make no reference to voluntary manslaughter. The record brought to this court does not show any “page 74 of the brief of evidence,” and it is impossible to tell to what the court alluded by use of the foregoing quoted words. The note by the judge should not be con- ' strued as certifying that the attorney for the defendant requested the judge, not to charge the law of voluntary manslaughter or otherwise induced him not to charge on that subject. The facts as to the conduct of the attorney do not bring the case within the ruling in Threlkeld v. State, 128 Ga. 660, cited by the majority. The evidence as to incriminatory statements of the defendant did not show justifiable homicide, but were sufficient to show voluntary manslaughter. It was the duty of the judge, without any request, to charge the law on that subject. The decision in the case of Hill v. State, 147 Ga. 650 (95 S. E. 213), by five Justices, stated a sound principle of law that is applicable to the facts of this ease. It was there said: “One ground of the motion for a *140new trial is: ‘Because the judge in the trial of said case failed to charge the jury upon the principle of law in regard to voluntary manslaughter, as set out in section 65 of the Penal Code, although the evidence adduced upon the trial of said case involved the possible finding by the jury of voluntary manslaughter/ To this ground the judge appended the following note: fThe reason the court failed to charge as complained of was, that the law was not involved, and that both counsel representing the defendant insisted to the court and jury that voluntary manslaughter was not involved/ In a case where the evidence tends to show murder and voluntary manslaughter, if at the request of counsel for the accused, or upon his formal admission that the latter offense is not involved, the,judge omits to charge the law relating to voluntary manslaughter, a judgment refusing a motion for a new trial which complains of such omission will not be reversed. Threlkeld v. State, 128 Ga. 660 (58 S. E. 49). In such a case, where there was no such request, or formal admission, the omission to charge would be reversible error. The note by the judge, quoted above, not having been made by the accused or his counsel, should be liberally construed in favor of the accused. Horton v. State, 120 Ga. 307, 310 (47 S. E. 969). Tested by this rule, the judge’s note is not to be construed as stating that the counsel for the accused formally admitted that the issues did not involve voluntary manslaughter, or that they requested the judge not to charge the law applicable to voluntary manslaughter. The statements made in the note furnish no reason for failure to charge the law relating to the offense of voluntary manslaughter, and the omission to do so was, under the facts of the case, reversible error.”